Exhibit 10.3

SIXTH AMENDMENT TO LEASE

(Adding Additional Premises on the 37th Floor)

This SIXTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
12th day of January, 2015 (the “Effective Date”), by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (“Landlord”), and MEDIVATION,
INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 28, 2011 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord those certain premises (the “Original
Premises”) consisting of the entire rentable area on the thirty-fifth (35th) and
thirty-sixth (36th) floors of that certain building located as 525 Market
Street, San Francisco, California (the “Building”). Capitalized terms not
otherwise defined herein shall have the meanings given them in the Lease.

B. Landlord and Tenant entered into that certain:

(i) First Amendment to Lease dated as of December 28, 2011 (“First Amendment”),
pursuant to which certain technical modifications were made to the Original
Lease;

(ii) Second Amendment to Lease dated as of July 6, 2012 (“Second Amendment”),
pursuant to which certain dates and terms set forth in the Original Lease were
confirmed and ratified;

(iii) Third Amendment to Lease dated as of September 27, 2012 (“Third
Amendment”), pursuant to which Tenant leased additional premises consisting of
the entire rentable area of the thirty-eighth (38th) floor of the Building (the
“38th Floor Expansion Premises”);

(iv) Fourth Amendment to Lease dated as of June 26, 2013 (“Fourth Amendment”),
pursuant to which Tenant leased additional premises consisting of a portion of
the rentable area of the thirty-seventh (37th) floor of the Building (the “37th
Floor Expansion Premises”); and

(v) Fifth Amendment to Lease, dated as of February 12, 2014 (“Fifth Amendment”),
pursuant to which Tenant leased additional premises consisting of a portion of
the thirty-third (33rd) floor of the Building (the “33rd Floor Expansion
Premises”).

C. The Original Premises, as expanded by the 38th Floor Expansion Premises, the
37th Floor Expansion Premises, and the 33rd Floor Expansion Premises, is
referred to herein as the “Current Premises,” The Original Lease, as amended, is
referred to herein as the “Lease.”

D. Landlord and Tenant hereby stipulate that the Current Premises contains
127,126 rentable square feet.

 

1.



--------------------------------------------------------------------------------

E. The term of the Lease is scheduled to expire on June 30, 2019 (the
“Expiration Date”), subject to the earlier termination or extension in
accordance with the terms of the Lease.

F. Landlord and Tenant desire to amend the Lease to (i) expand the Current
Premises to include those certain premises depicted on Exhibit “A” attached
hereto (which the parties hereto stipulate contains 15,820 rentable square feet)
on the thirty-seventh (37th) floor of the Building, known as Suite 3750 (the
“Additional 37th Floor Expansion Premises”), and (ii) otherwise modify the
Lease, all upon the terms and conditions hereinafter set forth.

G. The Additional 37th Floor Expansion Premises is currently leased by
ClearSlide, Inc. pursuant to a lease scheduled to expire on February 28, 2015
(the “ClearSlide Lease”), and occupied by a sublessee pursuant to a sublease
scheduled to expire on February 26, 2015 (the “Existing Sublease”). ClearSlide
Inc. and its sublessee are collectively referred to herein as the “Existing
Tenant”, and the ClearSlide Lease and the Existing Sublease are collectively
referred to herein as the “Existing Tenant Lease”.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Additional 37th Floor Expansion Premises: Term; Delivery.

(a) The term of Tenant’s lease of the Additional 37th Floor Expansion Premises
shall commence on the date which is the earlier of (i) ninety (90) days
following the Expansion Space Delivery Date (as defined herein), or
(ii) Tenant’s commencement of business operations in the Additional 37th Floor
Expansion Premises or any portion thereof, which period shall be extended on a
day-for-day basis for Landlord Delays (as such term is defined in the Workletter
Agreement (the “Workletter”) attached hereto as Exhibit “B” and made a part
hereof) (the “Expansion Space Commencement Date”), and shall expire on the
Expiration Date unless otherwise provided for in the Lease. Landlord shall
deliver the Additional 37th Floor Expansion Premises to Tenant in the condition
required by this Amendment upon the later to occur of the following:
(i) March 1, 2015 (the “Target Delivery Date”), and (ii) the date the Existing
Tenant Lease has expired or terminated and the Existing Tenant has vacated the
Additional 37th Floor Expansion Premises (the date on which the last to occur of
such items (i) and (ii) is referred to herein as the “Expansion Space Delivery
Date”). The period between the Expansion Space Delivery Date and the Expansion
Space Commencement Date is referred to herein as the “Design and Construction
Period.” In the event that the Expansion Space Delivery Date occurs later than
the sixteenth (16th) day following the Target Delivery Date (unless such delay
is caused by Tenant), then the Abated Rent Period referred to in Section 3(b)
below shall be increased by one day for each day of delay in Landlord’s delivery
of the Additional 37th Floor Expansion Premises beyond the sixteenth (16th) day
following the Target Delivery Date. The period of time commencing on the
Expansion Space Commencement Date and expiring on the Expiration Date shall be
referred to herein as the “Expansion Space Term.” In the event the Expansion
Space Commencement Date is not the first day of a calendar month (such month in
which the Expansion Space Commencement Date occurs being referred to herein as
the “Partial Month”) the Monthly Base Rent for the Additional 37th Floor
Expansion Premises for such Partial Month shall be prorated as provided in the
Lease. Once the Expansion

 

2.



--------------------------------------------------------------------------------

Space Commencement Date has been determined, Landlord and Tenant shall execute a
written confirmation stating the actual Expansion Space Commencement Date, but
failure of the parties to execute such a writing shall have no impact on the
Expansion Space Commencement Date,

(b) From and after the Expansion Space Commencement Date, all references in the
Lease to the “Premises” shall be deemed to refer to the Current Premises and the
Additional 37th Floor Expansion Premises, collectively. All terms, covenants and
conditions of the Lease applicable to the Current Premises shall apply to the
Additional 37th Floor Expansion Premises, except as expressly set forth in this
Amendment,

(c) From and after the Expansion Space Commencement Date, and for all purposes
of the Lease (as amended), the definition of the term “Rentable Area of the
Premises” set forth in Article 1(g) of the Original Lease is hereby deleted and
the following text is substituted in lieu thereof: “142,946 rentable square
feet”.

(d) Landlord hereby agrees that subsequent to the Expansion Space Delivery Date
and prior to the expiration of the Design and Construction Period (the “Early
Occupancy Period”), Tenant shall have the right to occupy the Additional 37th
Floor Expansion Premises to make the improvements outlined in the Workletter,
provided that all of the terms and conditions of the Lease shall apply, other
than Tenant’s obligation to pay (i) Monthly Base Rent for the Additional 37th
Floor Expansion Premises or (ii) Tenant’s Percentage Share (Direct Expenses) or
Tenant’s Percentage Share (Taxes) for the Additional 37th Floor Expansion
Premises, during the Early Occupancy Period. Tenant’s obligation to pay Monthly
Base Rent, Tenant’s Percentage Share of Direct Expenses and Tenant’s Percentage
Share of Taxes with respect to the Additional 37th Floor Expansion Premises
shall commence as provided in Section 3 below, regardless of whether Tenant has
taken occupancy of the Additional 37th Floor Expansion Space during the Early
Occupancy Period. During the Early Occupancy Period, Tenant shall, in accordance
with the terms of this Amendment, be responsible for any Additional Rent for any
above-Building standard services (e.g., after-hours HVAC) payable during such
Early Occupancy.

2. Additional 37th Floor Expansion Premises As-Is; Tenant Improvements. Landlord
shall deliver the Additional 37th Floor Expansion Premises to Tenant in its
as-is, broom clean condition, and Landlord shall have no obligation to make or,
except as provided below in Paragraph 3.b. of the Workletter, pay for, any
alterations, additions, improvements or renovations thereto to prepare the same
for Tenant’s occupancy. The parties acknowledge that Tenant intends to make
certain Tenant Improvements, as defined in the Workletter, to the Additional
37th Floor Additional Premises to make the same more suitable for Tenant’s
occupancy during the term of the Lease. Tenant’s construction of the Tenant
Improvements to the Additional 37th Floor Expansion Premises shall be in
accordance with the terms of the Workletter.

 

3.



--------------------------------------------------------------------------------

3. Base Rent.

(a) Commencing on the Expansion Space Commencement Date, and continuing through
the Expiration Date, unless otherwise provided for in the Lease, Tenant shall
pay the Base Rent for the Additional 37th Floor Expansion Premises subject to
Section 3(b) hereof as follows:

 

Months of Additional 37th Floor Expansion Premises Term

   Annual Base
Rent      Monthly Base
Rent      Annual Rental
Rate per RSF of
the Additional
37th Floor
Expansion
Premises  

Month 1 through end of Month 12

   $ 1,154,860.00       $ 96,238.33       $ 73.00   

Month 13 through end of Month 24

   $ 1,189,505.80       $ 99,125.48       $ 75.19   

Month 25 through end of Month 36

   $ 1,225,190.97       $ 102,099.25       $ 77.45   

Month 37 through the end of Month 48

   $ 1,261,946.70       $ 105,162.23       $ 79.77   

Month 49 through the Expiration Date

   $ 1,299,805.10       $ 108,317.09       $ 82,16   

The foregoing Monthly Rent amounts payable by Tenant for the Additional 37th
Floor Expansion Premises shall be in addition to the Monthly Rent payable by
Tenant under the Lease for the Current Premises.

(b) Provided that there is not a continuing Event of Default, Landlord hereby
agrees (i) to conditionally abate Tenant’s obligation to pay Monthly Base Rent
(the “Abated Rent”) for the Additional 37th Floor Expansion Premises only (and
not with respect to any portion of the Current Premises) for the first
forty-five (45) days of the Expansion Space Term (the “Abated Rent Period”);
provided that, in the event that the Expansion Space Delivery Date occurs later
than the sixteenth (16th) day following the Target Delivery Date (unless such
delay is caused by Tenant), then the Abated Rent Period shall be increased one
day for each day of delay in Landlord’s delivery of the Additional 37th Floor
Expansion Premises beyond the sixteenth (16th) day following the Target Delivery
Date. During the Abated Rent Period, Tenant shall remain responsible for the
payment of all of its other monetary obligations under the Lease. In the event
an Event of Default shall occur during or subsequent to the Abated Rent Period,
all or any portion of the Abated Rent credited to Tenant during the Abated Rent
Period shall be immediately due and payable by Tenant and shall constitute
“rent” payable under the Lease.

4. Operating Expenses and Tax Expenses.

(a) Tenant’s Percentage Share (Direct Expenses) is 12.4885% for the Current
Premises and shall, as of the Expansion Space Commencement Date, be increased by
1.55% with respect to the Additional 37th Floor Expansion Premises to an
aggregate of 14.039%. Tenant’s

 

4.



--------------------------------------------------------------------------------

Percentage Share (Taxes) is 12.3126% for the Current Premises and shall, as of
the Expansion Space Commencement Date, be increased by 1.53% with respect to the
Additional 37th Floor Expansion Premises to an aggregate of 13.8426%. With
respect to the Additional 37th Floor Expansion Premises, the Rentable Office
Area of the Building set forth in Section 1(f) of the Original Lease shall be
deemed to be (i) 1,021,419 rentable square feet for purposes of determining
Tenant’s Percentage Share (Direct Expenses) and (ii) 1,034,329 rentable square
feet for purposes of determining Tenant’s Percentage Share (Taxes).

(b) The Base Year used to calculate increases in Tenant’s Percentage Share
(Direct Expenses) and Tenant’s Percentage Share (Taxes) with respect to the
Additional 37th Floor Expansion Premises only shall be the 2015 calendar year.
The Base Year used to calculate Tenant’s Percentage Share (Direct Expenses) and
Tenant’s Percentage Share (Taxes) with respect to (i) the 33rd Floor Expansion
Premises and the 37th Floor Expansion Premises shall remain the 2014 calendar
year; (ii) the 38th Floor Expansion Premises shall remain the 2013 calendar
year, and (iii) the Original Premises shall remain the 2012 calendar year. The
parties acknowledge that Section 5(b) of the Fifth Amendment incorrectly stated
that calendar year 2013 shall remain the Base Year used to calculate Tenant’s
Percentage Share (Direct Expenses) and Tenant’s Percentage Share (Taxes) with
respect to 37th Floor Expansion Premises; and the parties agree that, pursuant
to the Fourth Amendment, the Base Year used to calculate the 37th Floor
Expansion Premises shall remain the 2014 calendar year. Tenant shall pay
Tenant’s Percentage Share (Direct Expanses) and Tenant’s Percentage Share
(Taxes) with respect to the Current Premises and the Additional 37th Floor
Expansion Premises in accordance with the Lease.

5. Security Deposit; First Month’s Rent.

(a) Concurrently with the execution of this Amendment, Tenant shall, as security
for the payment and performance of Tenant’s obligations under the Lease, deliver
to Landlord a supplemental irrevocable standby letter of credit (the “Letter of
Credit”), the form of which is attached hereto as Exhibit “C”, issued by Bank of
America, N.A. (or such other financial institution acceptable to Landlord) with
an initial stated amount of $1,574,462.00 (the “Stated Amount”). Nothing in this
Section shall modify Tenant’s obligations with respect to any other letters of
credit issued in favor of Landlord pursuant to the Lease.

Provided that, as of the applicable “Reduction Date” set forth below, Tenant
(i) has not previously committed an Event of Default which is not then
continuing and (ii) is not then in a voluntary or involuntary bankruptcy
proceeding and has not made an assignment for the benefit of creditors, and
provided further that, on or prior to the applicable Reduction Date, Tenant
tenders to Landlord a replacement Letter of Credit or an amendment to the
existing Letter of Credit, conforming in all respects to the requirements of
this Section, setting forth the applicable Stated Amount as of such Reduction
Date, the Stated Amount shall be reduced in accordance with the following
schedule:

 

Reduction Date

   Stated Amount  

First day of the 25th month following the Expansion Space Commencement Date

   $ 1,265,102.00   

First day of the 37th month following the Expansion Space Commencement Date

   $ 949,615.00   

 

5.



--------------------------------------------------------------------------------

No further reductions to the Stated Amount are otherwise scheduled after the
37th month of the Expansion Space Term. In the event the Stated Amount is
reduced pursuant to the foregoing, and provided that Tenant timely tenders the
replacement or amended Letter of Credit to Landlord in the form required herein,
Landlord shall exchange the Letter of Credit then held by Landlord for the
replacement or amended Letter of Credit tendered by Tenant. Landlord shall
reasonably cooperate with Tenant in memorializing the above-scheduled reductions
in the Stated Amount.

Landlord may, in its sole discretion, require that the Letter of Credit be
confirmed by a financial institution satisfactory to Landlord. If, at any time,
an Event of Default occurs, Landlord shall have the right to draw down on the
Letter of Credit, or so much thereof as necessary, in payment of Rent, in
reimbursement of any expense incurred by Landlord in accordance with this
Amendment and the Lease, and in payment of any damages incurred by Landlord by
reason of such Event of Default for which Tenant is responsible in accordance
with the terms of this Amendment and the Lease. In such event, Tenant shall
within two (2) business day following written request therefor from Landlord
remit to Landlord a sufficient amount in cash to restore the Letter of Credit to
the original amount or, at Landlord’s election, cause the Stated Amount to be
fully reinstated to its amount immediately prior to such Event of Default. If
the entire Letter of Credit has not been utilized, the remaining amount of the
Letter of Credit will be delivered to Tenant or to whoever is then the holder of
Tenant’s interest in the Lease, without interest, within sixty (60) days after
full performance of this Amendment by Tenant. Tenant shall not be entitled to
any interest on the Letter of Credit. Tenant hereby waives the provisions of
California Civil Code Section 1950.7, and all other provisions of law, now or
hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy any Events of Default
with respect to the payment of Rent, to repair damage caused by Tenant or to
clean the Premises, it being agreed that Landlord may, in addition, claim those
sums reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant which led to the Event of Default.
Upon the occurrence of an Event of Default, in addition to Landlord’s right to
draw on the Letter of Credit in whole or in part, Tenant shall, at Landlord’s
option, replace the Letter of Credit with a cash deposit equal to then
outstanding Stated Amount (and the Letter of Credit shall be returned to Tenant
upon such payment and the expiration of any applicable preference period). Any
cash remaining in Landlord’s possession after a partial or full draw on the
Letter of Credit shall be retained as an additional security deposit and the
terms of this Article shall apply with respect thereto, mutatis mutandis.

Landlord will return the Letter of Credit to Tenant as soon as practicable after
the expiration or termination of the Lease (but not greater than sixty (60) days
after such expiration or termination), less any amounts that are necessary, as
determined by Landlord in its reasonable discretion, to remedy any defaults by
Tenant under the Lease.

 

6.



--------------------------------------------------------------------------------

6. Option to Extend.

(a) The option to extend the Term set forth in Exhibit “H” of the Original Lease
(the “Option”) shall, by virtue of this Amendment, apply to

(i) the Original Premises, the 37th Floor Expansion Premises, the Additional
37th Floor Expansion Premises, and the 33rd Floor Expansion Premises (i.e., the
33rd floor, 35th floor, 36th floor, and 37th floor) (“Option A”); or

(ii) the Current Premises and the Additional 37th Floor Expansion Premises
(i.e., the 33rd floor, 35th floor, 36th floor, 37th floor, and the 38th floor)
(“Option B”); or

(iii) the Original Premises and the 33rd Floor Expansion Premises (i.e., the
33rd, 35th and the 36th floor) (“Option C”); or

(iv) the Original Premises, the 37th Floor Expansion Premises, the Additional
37th Floor Expansion Premises, and the 38th Floor Expansion Premises (i.e. the
35th floor, 36th floor, 37th floor, and 38th floor) (“Option D”); or

(v) the 36th floor, the 37th Floor Expansion Premises, the Additional 37th Floor
Expansion Premises, and the 38th Floor Expansion Premises (i.e. the 36th floor,
37th floor, and 38th floor) (“Option E”).

If Tenant exercises the Option in accordance with the terms of such Exhibit “H”,
Tenant’s Interest Notice delivered in accordance with such Exhibit “H” shall
expressly and irrevocably elect to apply the Option to Option A, Option B,
Option C, Option D or Option E (the “Option Space Election”). If Tenant fails to
expressly include the Option Space Election in the Interest Notice, Tenant shall
be irrevocably deemed to apply the Option to the entire Premises (i.e. Option B)
and not to any lesser part thereof. All other terms and provisions of such
Exhibit “H” shall continue in full force and effect.

7. Amendment Brokers. Each of Landlord and Tenant hereby represents and warrants
to the other that it has not had any dealings with any real estate broker or
agent in connection with the negotiation of this Amendment other than Cushman &
Wakefield of California, Inc. for Landlord and Colliers International CA, Inc.
for Tenant (collectively, the “Amendment Brokers”). Each party agrees to
indemnify and defend the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation claimed by any broker or agent other than
the Amendment Brokers. Landlord agrees to compensate the Amendment Brokers in
accordance with a separate agreement.

8. No Event of Default. In the event an Event of Default shall occur under the
Lease prior to the Expansion Space Commencement Date, at Landlord’s election,
this Amendment shall terminate and be of no further force and effect.

 

7.



--------------------------------------------------------------------------------

9. Special Access Provision: No CASP Inspection. Landlord hereby discloses to
Tenant pursuant to California Civil Code Section 1938 that, as of the date of
this Lease, neither the Additional 37th Floor Expansion Premises nor the
Building has been inspected by a California-approved Certified Access
Specialist.

10. Right of First Offer. Landlord and Tenant agree that as of the Expansion
Space Commencement Date, Tenant shall have the right to occupy the entire 37th
floor of the Building, and the parties agree that as of the date of this
Amendment, Tenant’s Right of First Offer set forth in Exhibit “G” of the Lease
is hereby deleted in its entirety and of no further force and effect.

11. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to amend the Lease or a reservation of or
option to amend the Lease, and this instrument is not effective as a lease
amendment or otherwise until executed and delivered by both Landlord and Tenant.

12. Authority. Tenant and each person executing this Amendment on behalf of
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Premises is located,
(c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Amendment and to perform all
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Amendment on behalf of Tenant is duly and
validly authorized to do so.

13. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

[signatures on following page]

 

8.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

“LANDLORD”:

KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation By:

/s/ Karen M. Wilbrecht

Name: Karen M. Wilbrecht Title: Vice President

“TENANT”:

MEDIVATION, INC., a Delaware corporation By:

/s/ Rick Bierly

Name:

Rick Bierly

Title:

CFO



--------------------------------------------------------------------------------

EXHIBIT “A”

ADDITIONAL 37th FLOOR EXPANSION PREMISES

 

LOGO [g908743ex10_1pg10.jpg]

 

EXHIBIT A

1



--------------------------------------------------------------------------------

EXHIBIT “B”

WORKLETTER AGREEMENT

This Workletter Agreement (the “Workletter”) is executed simultaneously with, is
dated as of, and is an exhibit to, that certain Sixth Amendment to Lease (the
“Amendment”), between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware
corporation (“Landlord”), and MEDIVATION, INC., a Delaware corporation
(“Tenant”), pursuant to which Tenant is leasing that certain Additional 37th
Floor Expansion Premises, more particularly described in the Amendment, at 525
Market Street, San Francisco, California (the “Building”), Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the
Amendment. In consideration of the parties entering into the Amendment and of
the mutual promises and covenants hereinafter contained, Landlord and Tenant
hereby agree as follows:

1. Proposed and Final Plans. Tenant shall supply Landlord with two (2) copies
signed by Tenant of its final space plan for the Additional 37th Floor Expansion
Premises before any architectural construction documents or engineering drawings
have been commenced. The final space plan (the “Final Space Plan”) shall include
a layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Space Plan if the same is unsatisfactory
or incomplete in any respect. If Tenant is so advised, Tenant shall promptly
cause the Final Space Plan to be revised to correct any deficiencies or other
matters Landlord may reasonably require.

(a) Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed preliminary design drawings (based on the
Landlord-approved Final Space Plan) (“Proposed Plans”) for all improvements
Tenant desires to complete or have completed in the Additional 37th Floor
Expansion Premises (the “Tenant Improvements”), which shall include the design
standards set forth on Schedule “B-1.” Landlord expressly consents to the
installation of card readers within the stairwells between the leased floors as
part of the Tenant Improvements (provided that Tenant shall, at Landlord’s
request, remove any such readers and repair any damage caused thereby upon the
expiration or earlier termination of the Lease with respect to such floors):

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

(ii) Mechanical drawings (consisting of HVAC, electrical (including any UPS
equipment), telephone, and plumbing). Tenant acknowledges that part of the
Tenant Improvements shall include (but shall not be limited to) the replacement
of the existing Tuttle & Bailey terminal air boxes located in the Additional
37th Floor Expansion Premises with Building-standard Titus VAV boxes, and that
all such Titus VAV boxes shall comply with the Building’s Replacement VAV Box
Design Criteria (August 26, 2011).

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details, including all window treatments which shall be
Building-standard “Mecho” shades throughout the Additional 37th Floor Expansion
Premises).

 

EXHIBIT B

1



--------------------------------------------------------------------------------

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense (subject to Section 3, below) by a licensed architect (the “Architect”)
designated by Tenant and approved by Landlord, whom Tenant shall employ. Tenant
shall deliver two sets of reproducible architectural drawing prints to Landlord.
All mechanical drawings (to the extent required by the nature and extent of the
Tenant Improvements) shall be prepared at Tenant’s sole cost and expense
(subject to Section 3, below) by AWA (which entity is hereby approved by
Landlord) or other licensed engineer selected by Tenant and approved by Landlord
(which approval may be withheld or conditioned in Landlord’s sole and absolute
discretion), whom Tenant shall employ. Tenant shall reimburse Landlord for all
reasonable out-of-pocket costs incurred by Landlord in reviewing the Proposed
Plans and Final Plans. All costs and charges by Landlord’s consultants shall be
deducted from the Tenant Improvements Allowance (or charged to Tenant) without
mark up on an “open book” basis (and shall not exceed Twenty Thousand Dollars
($20,000.00)).

(c) Within ten (10) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

(d) Within ten (10) business days after receipt of mechanical drawings, if any,
Landlord shall advise Tenant of any changes reasonably required to obtain
Landlord’s approval.

(e) If Landlord disapproves of or requests additional information regarding the
Proposed Plans, Tenant shall, within fifteen (15) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within ten (10) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain Landlord’s
approval. If Landlord reasonably disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within ten (10)
business days after receipt of Tenant’s revised plans, advise Tenant of further
changes, if any, reasonably required for Landlord’s approval. This process shall
continue until Landlord has approved Tenant’s revised Proposed Plans. After the
Proposed Plans are finally approved by Landlord, Tenant shall submit to Landlord
construction drawings prepared by the Architect (or prepared by a subcontractor
with respect to the fire sprinkler and life safety drawings and specifications)
(“Final Plans”) which shall contain all (to the extent appropriate) plans to be
bid and built from and shall include all fully engineered mechanical,
electrical, HVAC, plumbing, and fire life/safety drawings, all based upon the
Proposed Plans, and shall be compatible with the design, construction and
equipment of the Building, comply with all Laws, be capable of logical
measurement and construction, contain all such information as may be required
for the construction of the Tenant Improvements. At the same time, Tenant shall
submit to Landlord an initial proforma budget (“Budget”) covering all
anticipated design and installation costs of the Tenant Improvements, Tenant
shall amend and/or modify the Budget on a monthly basis to reflect changes in
such costs and shall promptly provide to Landlord any such amendments and/or
modifications to the Budget.

 

EXHIBIT B

2



--------------------------------------------------------------------------------

Landlord shall approve the Final Plans, or such portion as has from time to time
been submitted, within fifteen (15) business days after receipt of same or
designate by notice given within such time period to Tenant the specific changes
reasonably required to be made to the proposed Final Drawings in order to
correct any Design Problem and shall return the proposed Final Drawings to
Tenant. Tenant shall make the minimum changes necessary in order to correct any
such Design Problem and shall return the proposed Final Drawings to Landlord,
which Landlord shall approve or disapprove within fifteen (15) business days
after Landlord receives the revised proposed Final Drawings. This procedure
shall be repeated until all of the proposed Final Drawings are finally approved
by Landlord and written approval has been delivered to and received by Tenant.
Landlord agrees not to withhold or condition its approval unreasonably. Tenant
shall have no obligation to remove any portion of the Tenant Improvements at the
end of the Term unless Landlord notifies Tenant, in a writing concurrently
incorporated into Landlord’s approval of the proposed Final Plans, that such
removal will be required; provided, however, that Tenant shall, prior to the
expiration or earlier termination of the Lease, cause all data and
telecommunication installations, including cabling, and any
non-Building-standard signage installed by Tenant in the 37th Floor Additional
Expansion Premises to be removed and to repair any damage caused by such
removal. As used herein, “Design Problem” shall mean the Final Plans are deemed
by Landlord in its good faith judgment to likely (i) have an adverse effect on
the structural integrity of the Building; (ii) cause possible damage to any of
the Building systems (such as HVAC, fire life safety, plumbing, electrical,
data/communication, mechanical, or security systems); (iii) be in non-compliance
with applicable codes; or (iv) have an adverse effect on the exterior appearance
of the Building.

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes and with the requirements of
Landlord’s fire insurance underwriters. Neither review nor approval by Landlord
of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, or any insurance requirements, it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability or compliance. Tenant shall not make any changes in the approved
Final Plans without Landlord’s prior written approval, which shall not be
unreasonably withheld or delayed; provided that Landlord may, in the exercise of
its sole and absolute discretion, disapprove any proposed changes adversely
affecting the Building’s structure, any asbestos-containing materials, systems,
equipment or the appearance or value of the Building.

(g) [Intentionally Deleted]

(h) [Intentionally Deleted]

(i) [Intentionally Deleted]

 

EXHIBIT B

3



--------------------------------------------------------------------------------

(j) The term “Landlord Delay” as used in this Workletter shall mean: (1) delay
in the giving of authorizations or approvals by Landlord beyond the periods set
forth in this Workletter; and (2) delay by Landlord in administering and paying
when due the Tenant Allowance. In no event shall Tenant’s remedies or
entitlements for the occurrence of a Landlord Delay be abated, deferred,
diminished or rendered inoperative because of a prior, concurrent, or subsequent
delay resulting from any action or inaction of Tenant. No Landlord Delay shall
be deemed to have occurred unless and until Tenant has given written notice to
Landlord specifying the action or inaction which Tenant contends constitutes a
Landlord Delay. If such action or inaction is not cured within two (2) business
days after Landlord’s receipt of such notice, then a Landlord Delay, as set
forth in such notice, shall be deemed to have occurred commencing as of the date
Landlord received such notice and continuing for the number of days the
substantial completion of the Tenant Improvements was in fact delayed as a
direct result of such action or inaction.

2. Performance of the Tenant Improvements.

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to all such governmental agencies and with the authorizations to
commence work and the permits for the Tenant Improvements issued by such
governmental agencies. Tenant shall not commence the Tenant Improvements until
the required governmental authorizations for such work are obtained and
delivered to Landlord.

(b) Landlord Approval of Contractors. No later than fifteen (15) days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Tenant Improvements with a general contractor acceptable to
Landlord (the “General Contractor”). Landlord hereby approves of Skyline
Construction as General Contractor if selected by Tenant. The General Contractor
and Tenant’s construction contract with the General Contractor shall be subject
to Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed. In the event Landlord requires any of Tenant’s
Contractors to obtain payment or performance bonds in connection with the
installation of the Tenant Improvements, the cost of such bonds shall be the
responsibility of Landlord and shall not be deducted from the Tenant Allowance.
The General Contractor shall be responsible for all required construction,
management and supervision, including bidding by subcontractors for the various
components of the work of the Tenant Improvements. In addition, Tenant shall
only utilize for purposes of mechanical, electrical, structural, sprinkler, fire
and life safety and asbestos-related activities those contractors as
specifically designated by Landlord (collectively, the “Essential Subs”).
Landlord hereby approves Bilcor Inc./CBF, Inc., of the purposes of fire and life
safety, A.G.E. Consulting for purposes of MEP, Nishkian Menninger for purposes
of structural engineering, and IMG Technologies for purposes of riser
management, each, if selected by Tenant, an “Essential Sub”. Tenant shall submit
to Landlord not less than ten (10) days prior to commencement of construction
the following information and items:

(i) The names and addresses of the other subcontractors, and sub-subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant

 

EXHIBIT B

4



--------------------------------------------------------------------------------

Improvements. Landlord shall have the right to approve or disapprove Tenant’s
Contractors, and Tenant shall employ, as Tenant’s Contractors, only those
persons or entities approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (and failure to respond within ten
(10) business days following delivery of a request for approval shall be deemed
disapproval). All contractors and subcontractors engaged by or on behalf of
Tenant for the Tenant Improvements shall be licensed contractors, possessing
good labor relations, capable of performing quality workmanship and working in
harmony with Landlord’s contractors and subcontractors and with other
contractors and subcontractors on the job site. All work shall be coordinated
with any general construction work in the Building, Tenant agrees to give the
contractor employed by Landlord in the Building an equal opportunity to submit a
bid for the Tenant Improvements, but Tenant shall not be obligated to hire such
contractor.

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and estimated date of occupancy
of the Additional 37th Floor Expansion Premises by Tenant.

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

(c) Access to the Additional 37th Floor Expansion Premises. Tenant, its
employees, designers, contractors and workmen shall have access to and primary
use of the Additional 37th Floor Expansion Premises to construct the Tenant
Improvements, provided that Tenant and its employees, agents, contractors, and
suppliers only access the Additional 37th Floor Expansion Premises via the
Building freight elevator work in harmony and do not interfere with the
performance of other work in the Building by Landlord, Landlord’s contractors,
other tenants or occupants of the Building (whether or not the terms of their
respective leases have commenced) or their contractors. If at any time such
entry shall cause, or in Landlord’s reasonable judgment threaten to cause, such
disharmony or interference, Landlord may terminate such permission upon
twenty-four (24) hours’ written notice to Tenant, and thereupon, Tenant or its
employees, agents, contractors, and suppliers causing such disharmony or
interference shall immediately withdraw from the Additional 37th Floor Expansion
Premises and the Building until Landlord determines such disturbance no longer
exists.

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, (iii) pertains to the
erection of temporary safety barricades or signs during construction, (iv)
affects any asbestos-containing materials. Except in case of emergency, Landlord
shall give prior reasonable written notice to Tenant of its intention to perform
such work.

 

EXHIBIT B

5



--------------------------------------------------------------------------------

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached as Exhibit “B” to
the Original Lease and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the Additional 37th Floor Expansion Premises and adjacent areas free from
accumulations of waste materials or rubbish caused by its suppliers, contractors
or workmen. Landlord may require daily clean-up if required for fire prevention
and life safety reasons or applicable laws and reserves the right to do clean-up
at the expense of Tenant if Tenant fails to comply with Landlord’s cleanup
requirements. At the completion of the Tenant Improvements, Tenant’s Contractors
shall forthwith remove all rubbish and all tools, equipment and surplus
materials from and about the Additional 37th Floor Expansion Premises and
Building. Any damage caused by Tenant’s Contractors to any portion of the
Building or to any property of Landlord or other tenants shall be repaired
forthwith after written notice from Landlord to its condition prior to such
damage by Tenant at Tenant’s expense.

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

 

EXHIBIT B

6



--------------------------------------------------------------------------------

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Ten Million Dollars ($10,000,000). Such
insurance shall provide for explosion and collapse, completed operations
coverage with a two-year extension after completion of the work, and broad form
blanket contractual liability coverage and shall insure Tenant’s Contractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contracts whether such operations are performed by Tenant’s
Contractors, or by anyone directly or indirectly employed by any of them,

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
nonowned in an amount not less than Five Hundred Thousand Dollars ($500,000) for
each person in one accident, and One Million Dollars ($1,000,000) for injuries
sustained by two or more persons in any one accident and property damage
liability in an amount not less than One Million Dollars ($1,000,000) for each
accident. Such insurance shall insure Tenant’s Contractors against any and all
claims for bodily injury, including death resulting therefrom, and damage to the
property of others arising from its operations under the contracts, whether such
operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them,

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant Improvements. Any loss insured under
such “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord as trustee for the insureds, as their
interest may appear, subject to the agreement reached by such parties in
interest, or in the absence of any such agreement, then in accordance with a
final, nonappealable order of a court of competent jurisdiction. If after such
loss no other special agreement is made, the decision to replace or not replace
any such damaged Tenant Improvements shall be made in accordance with the terms
and provisions of the Amendment including, without limitation, this Workletter.
The waiver of subrogation provisions contained in Article 15 of the Original
Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, and such additional
persons as Landlord may

 

EXHIBIT B

7



--------------------------------------------------------------------------------

designate. Such endorsements shall also provide that all additional insured
parties shall be given thirty (30) days’ prior written notice of any reduction,
cancellation, or nonrenewal of coverage by certified mail, return receipt
requested (except that ten (10) days’ notice shall be sufficient in the case of
cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by such additional insured parties.
Landlord shall furnish a list of names and addresses of parties to be named as
additional insureds. The insurance policies required hereunder shall be
considered as the primary insurance and shall not call into contribution any
insurance then maintained by Landlord. Additionally, where applicable, such
policy shall contain a cross-liability and severability or interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the Additional 37th
Floor Expansion Premises or Building necessitated by activities of the
indemnifying party’s contractors, bodily injury to persons or damage to property
of the indemnified party, its employees, agents, invitees, licensees, or others,
arising out of or resulting from the performance of work by the indemnifying
party or its contractors. The foregoing indemnity shall be in addition to the
insurance requirements set forth above and shall not be in discharge or
substitution of the same, and shall not be limited in any way by any limitations
on the amount or type of damages, compensation or benefits payable by or for
Tenant’s Contractors under Workers’ or Workmen’s Compensation Acts, Disability
Benefit Acts or other Employee Benefit Acts.

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

(k) “As-Built” Plans. Upon completion of the Tenant Improvements. Tenant shall
furnish Landlord with “as built” plans for the Additional 37th Floor Expansion
Premises, final waivers of lien for the Tenant Improvements, a detailed
breakdown of the costs of the Tenant Improvements (which may be in the form of
an owner’s affidavit) and evidence of payment reasonably satisfactory to
Landlord, and an occupancy permit, certificate of occupancy, or other evidence
of the legal right to occupy the Additional 37th Floor Expansion Premises issued
by the City of San Francisco for comparable projects in the Building for the
Additional 37th Floor Expansion Premises. In addition, upon completion of the
Tenant Improvements, Tenant will provide the Building’s architect a CAD file
with the construction floor plan showing partitions, doors, door swings and
sidelights and such other information as the Building’s architect may require to
allow the Building’s architect to update and maintain the “Space Utilization
Data Base”. Tenant shall pay the Building’s architect’s fee for this service.

(l) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by

 

EXHIBIT B

8



--------------------------------------------------------------------------------

bonding or otherwise. If Tenant shall fail to cause any such lien to be
discharged, Landlord shall have the right to have such lien discharged and
Landlord’s expense in so doing, including bond premiums, reasonable legal fees
and filing fees, shall be immediately due and payable by Tenant.

3. Payment of Costs of the Tenant Improvements.

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
(including the cost of acquiring and installing the Building Standard window
blinds to the extent not in place) shall be installed by Tenant at Tenant’s sole
cost and expense, The cost of the Tenant Improvements shall include, and Tenant
agrees to pay Landlord for, the following costs, to the extent such costs are
triggered by or are attributable to the scope of the work entailed in the Tenant
Improvements (“Landlord’s Costs”): (i) the cost of any work performed by
Landlord on behalf of Tenant and for any materials and labor furnished on
Tenant’s behalf (it being understood that Tenant and Tenant’s Contractor are
solely responsible for the installation of the Tenant Improvements), (ii) all
permit, design and engineering fees, all HVAC and sprinkler reconfiguration
costs, and all life safety costs, (iii) the cost of any services provided to
Tenant or Tenant’s Contractors including but not limited to the cost for rubbish
removal, hoisting, and utilities to the extent not included in general
conditions charges by the general contractor, and (iv) the Supervision Fee plus
Landlord’s actual out-of-pocket expenses for review of Tenant’s Proposed Plans
and Final Plans (subject to Section 1(b), above). Landlord may render bills to
Tenant monthly for Landlord’s Costs (provided that the Supervision Fee shall be
billed based on the cost of the Tenant Improvements performed during the period
in question). All bills shall be due and payable no later than the thirtieth
(30th) day after delivery of such bills to Tenant, and Landlord may apply the
Tenant Allowance against such Landlord’s Costs. Except as provided in
Section 3(b) below, the Tenant Allowance may not be applied against any costs
associated with data cabling, telecommunication equipment installation, Tenant’s
signage, or rent. The “Supervision Fee” shall be an amount equal to three
percent (3%) of the total cost of installation and construction of the Tenant
Improvements and shall be deducted from the Tenant Allowance.

(b) Landlord shall provide Tenant with an allowance of up to Three Hundred
Sixteen Thousand Four Hundred and No/100 Dollars ($316,400.00) (which equals
$20.00 per rentable square foot of the Additional 37th Floor Expansion Premises)
(the “Tenant Allowance”) to be used toward payment of the costs incurred by
Tenant for hard construction costs, permits, design and engineering fees (not to
exceed $2.00 per rentable square foot of the Additional 37th Floor Expansion
Premises), upgrades to the shell and core, Building mechanical, plumbing, HVAC,
electrical, structural, and fire life safety systems, and Landlord’s Costs in
connection with the Tenant Improvements. No portion of the Tenant Allowance may
be applied to the cost of personal property, equipment, trade fixtures, moving
expenses, furniture (including work stations and modular office furniture,
regardless of the method of attachment to walls and/or floors), special signage,
voice, data or other cabling, Tenant’s legal fees, telecom installation or Base
Rent, Tenant’s Percentage Share of Increased Direct Expenses, Tenant’s
Percentage Share of Increased Taxes, or other amounts payable pursuant to the
Lease.

If Landlord reasonably anticipates that the Tenant Improvement costs may exceed
the Tenant Allowance based on the then-current Budget or otherwise (such excess
shall be referred to herein as the “Over Allowance Amount”), then Tenant shall
pay the Over-

 

EXHIBIT B

9



--------------------------------------------------------------------------------

Allowance Amount directly to the Contractor during the construction of the
Tenant Improvements as a condition precedent to Landlord’s obligation to
disburse the Tenant Allowance. The Tenant Improvements must be completed, and
Tenant must have submitted its request for reimbursement in accordance with the
terms of this Paragraph 3, no later than February 28, 2016 (subject to a day for
day extension for each day of Landlord Delay). If the cost of all items of the
Tenant Improvements is less than the Tenant Allowance or if Tenant has not
submitted its request for reimbursement for the entire Tenant Allowance in
accordance with this Workletter by the foregoing deadline, Tenant shall not be
entitled to any payment or credit for such excess or unused amount. Funds may be
drawn against the Tenant Allowance hereunder at any time and from time to time
prior to February 28, 2016 (subject to a day for day extension for each day of
Landlord Delay), subject to the following:

(i) Tenant may not make more than one draw in any calendar month;

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case
of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and applicable zoning, building,
environmental and other laws and Unconditional Waiver and Release Upon Progress
Payment from the General Contractor and each of Tenant’s Contractors who have
not theretofore delivered such unconditional waiver and release.

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant or at Tenant’s request or at Landlord’s option
directly to Tenant’s Contractors within thirty (30) days after Tenant has
submitted the required information for such draw and has otherwise complied with
the requirements hereof.

 

EXHIBIT B

10



--------------------------------------------------------------------------------

(c) (i) Landlord shall perform all work necessary (if any) to cause the
elevators and the ground floor lobby of the Building to comply with all City of
San Francisco-required path of travel work (using Building standard plans and
finishes), to the extent such work is required as of the Expansion Space
Commencement Date under the City of San Francisco’s requirements that are
applicable as of such date. In consideration of Tenant’s agreeing that Tenant
shall be responsible for ensuring that the 37th Floor restrooms are compliant
with all applicable codes, laws, ordinances, rules and regulations, Landlord
shall provide Tenant with a one-time special allowance of Twelve Thousand One
Hundred Fifty Dollars and No/100 ($12,150.00) (the “Special Allowance”). The
Special Allowance shall be disbursed in the same manner as the Tenant Allowance.
Tenant agrees to assume the risk that the cost of any compliance work may exceed
the Special Allowance.

(ii) Landlord shall be responsible at its sole cost for any restriping of the
Building’s parking garage if required by the City of San Francisco as a
condition for the approval of the Tenant Improvements. Tenant agrees to
diligently coordinate and work with Landlord to resolve any restriping issues
with the City of San Francisco.

(d) Tenant shall pay for the Tenant Improvements and shall not permit the
Additional 37th Floor Expansion Premises, the Current Premises or Building or
underlying property to become subject to any lien on account of labor, material,
or services furnished to Tenant.

(e) In the event Landlord wrongfully fails to disburse any amount of the Tenant
Allowance as required hereunder after Tenant has submitted all documents
required hereunder with respect to such disbursement request and such failure
continues for sixty (60) days after notice delivered to Landlord strictly in
accordance with the Amendment, Tenant shall have the right to (i) disburse such
unpaid amounts to the General Contractor and (ii) offset such amounts against
Base Rent next due and owing (up to an amount not to exceed 20% of the then
scheduled Base Rent amount in any month).

4. Miscellaneous.

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the Additional 37th Floor Expansion Premises prior to the Expansion Premises
Commencement Date, Tenant shall have those duties and obligations with respect
thereto that it has pursuant to the Lease during the Term, except the obligation
for payment of rent, and further agrees that Landlord shall not be liable in any
way for injury, loss, or damage which may occur to any of the Tenant
Improvements or installations made in the Additional 37th Floor Expansion
Premises, or to any personal property placed therein, the same being at Tenant’s
sole risk, except to the extent caused by the gross negligence or willful
misconduct of Landlord or Landlord Parties.

(b) Except as expressly set forth in the Amendment or the Lease, Landlord has no
other agreement with Tenant and Landlord has no other obligation to do any other
work or pay any amounts with respect to the Additional 37th Floor Expansion
Premises. Any other work in the Additional 37th Floor Expansion Premises which
may be permitted by Landlord pursuant to the terms and conditions of the
Amendment shall be done at Tenant’s sole cost and expense and in accordance with
the terms and conditions of the Lease.

 

EXHIBIT B

11



--------------------------------------------------------------------------------

(c) This Workletter shall not be deemed applicable to any additional space added
to the Original Premises at any time or from time to time, whether by any
options under the Amendment or otherwise, or to any portion of the Original
Premises or any additions thereto in the event of a renewal or extension of the
initial term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

(d) The failure by Tenant to pay any monies due to Landlord pursuant to this
Workletter within five (5) business days (or such longer period as expressly set
forth herein) after notice from Landlord to Tenant shall be deemed an Event of
Default under the terms of the Lease for which Landlord shall be entitled to
exercise all remedies available to Landlord for nonpayment of Rent. All late
payments shall bear interest pursuant to Section 18.04 of the Lease.

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Workletter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, if the buyer has assumed
Landlord’s duties, obligations and liabilities hereunder, Tenant shall look
solely to the buyer to enforce Tenant’s rights under this Workletter arising
after the date of such sale.

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the Additional 37th Floor Expansion Premises and the Building which affect
any work to be performed by Tenant hereunder.

 

LANDLORD:

KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware corporation By:

/s/ Karen M. Wilbrecht

Name: Karen M. Wilbrecht Title: Vice President

 

EXHIBIT B

12



--------------------------------------------------------------------------------

TENANT:

MEDIVATION, INC., a Delaware corporation By:

/s/ Rick Bierly

Name:

Rick Bierly

Title:

CFO

 

EXHIBIT B

13



--------------------------------------------------------------------------------

SCHEDULE “B-1”

DESIGN STANDARDS

 

  1. HVAC

a. Outside summer: 79 degrees FDB

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

c. Outside winter: 38 degrees FDB

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

 

  2. Electrical

a. Subject to Title 24 of the California Code of Regulations, 1.5 watts per
usable square foot connected load/lighting/power — 480/277 volts

b. Subject to Title 24 of the California Code of Regulations, 3.5 watts per
usable square foot connected load/miscellaneous power — 120/208 volts

Total of 5 watts per usable square foot connected load

 

SCHEDULE B-1

1



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF LETTER OF CREDIT

 

EXHIBIT C



--------------------------------------------------------------------------------

DATE: [                    ]

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:

 

ISSUING BANK

BANK OF AMERICA, N.A. 1000 W. TEMPLE STREET 7TH FLOOR, CA9-705-07-05 LOS
ANGELES, CA 90012-1514

APPLICANT

MEDIVATION, INC. 525 MARKET STREET, 36TH FLOOR SAN FRANCISCO, CA 94105 ATTN:
[                    ]

 

BENEFICIARY

KNICKERBOCKER PROPERTIES, INC.

XXXIII

C/O CUSHMAN WAKEFIELD 525 MARKET STREET, SUITE 1870 SAN FRANCISCO, CA 94105
ATTN: PROPERTY MANAGER

AMOUNT

USD [        ]

EXPIRATION

[                    ]

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
[                    ] IN YOUR FAVOR AVAILABLE BY YOUR DRAFT DRAWN ON US AT
SIGHT (IN THE FORM ATTACHED HERETO AS ANNEX A) AND ACCOMPANIED BY THE FOLLOWING
DOCUMENT:

A DATED CERTIFICATE IN THE FORM ATTACHED HERETO AS ANNEX B FROM THE BENEFICIARY
SIGNED BY AN AUTHORIZED OFFICER, FOLLOWED BY ITS NAME AND DESIGNATED TITLE AND A
COPY OF THIS LETTER OF CREDIT AND ANY AMENDMENTS THERETO.

PARTIAL DRAWING AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL PERIODS OF
ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST NINETY (90) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
NOTIFY YOU BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
AUGUST 29, 2019.

 

EXHIBIT C

1



--------------------------------------------------------------------------------

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE TRANSFEREE AND ONLY IN THE FULL AMOUNT AVAILABLE TO BE DRAWN
UNDER THIS LETTER OF CREDIT AT THE TIME OF SUCH TRANSFER. SHOULD YOU WISH TO
EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN
TO US OF THE ORIGINAL LETTER OF CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF
TRANSFER ATTACHED HERETO AS ANNEX C, PROPERLY COMPLETED AND SIGNED BY AN
AUTHORIZED SIGNATORY OF BENEFICIARY. EACH TRANSFER SHALL BE EVIDENCED BY OUR
ENDORSEMENT ON THE REVERSE OF THE ORIGINAL OF THIS LETTER OF CREDIT, AND WE
SHALL DELIVER SUCH ORIGINAL TO THE TRANSFEREE. THE TRANSFEREE’S NAME SHALL
AUTOMATICALLY BE SUBSTITUTED FOR THAT OF THE BENEFICIARY WHEREVER SUCH
BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER OF CREDIT. ALL CHARGES IN
CONNECTION WITH ANY TRANSFER OF THIS LETTER OF CREDIT SHALL BE CHARGED TO THE
APPLICANT’S ACCOUNT.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE APPROPRIATE
DOCUMENTS, ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
[                                        ]; AND SIMULTANEOUSLY UNDER TELEPHONE
ADVICE TO: [                                        ], PROVIDED THAT THE GIVING
OF SUCH TELEPHONIC ADVICE SHALL NOT BE A CONDITION TO OUR OBLIGATION TO MAKE
PAYMENT HEREUNDER. IN SUCH EVENT THE ORIGINAL DOCUMENTS ARE NOT REQUIRED FOR
PRESENTATION.

IF THE REQUISITE DOCUMENTS ARE PRESENTED BY FACSIMILE OR OTHERWISE ON OR BEFORE
EXPIRATION OF THIS LETTER OF CREDIT, BANK, WILL HONOR THE DRAFT(S) DRAWN UNDER
AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT UPON PRESENTATION, AND
PAYMENT WILL BE EFFECTED THE SAME DAY IF PRESENTATION IS MADE ON OR BEFORE 7:00
A.M. (PACIFIC TIME) THAT DAY. IF PRESENTATION IS MADE AFTER 7:00 A.M. (PACIFIC
TIME), THEN PAYMENT WILL BE EFFECTED BEFORE THE CLOSE OF BUSINESS OF THE
FOLLOWING BUSINESS DAY.

EXCEPT AS OTHERWISE SET FORTH HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMES AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL [                    ].

 

 

AUTHORIZED SIGNATURE

 

EXHIBIT C

2



--------------------------------------------------------------------------------

ANNEX A

SIGHT DRAFT

TO:

BANK OF AMERICA, N.A.

1000 W. TEMPLE STREET

7TH FLOOR, CA9-705-07-05

LOS ANGELES, CA 90012-1514

            , 20    

AT SIGHT, PAY TO THE ORDER OF (NAME OF BENEFICIARY) THE AMOUNT OF (        
($        )).

DRAWN UNDER BANK OF AMERICA, N.A. LETTER OF CREDIT NO. [                    ].

 

(BENEFICIARY)                                          , A

 

BY: NAME: TITLE:

 

EXHIBIT C

3



--------------------------------------------------------------------------------

ANNEX B

CERTIFICATE

LETTER OF CREDIT: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [             ]
ISSUER: BANK OF AMERICA, N.A.

BENEFICIARY:                                         

THE UNDERSIGNED, BEING A DULY AUTHORIZED OFFICER OF (NAME OF BENEFICIARY)
CERTIFIES TO ISSUER AS FOLLOWS:

1. PURSUANT TO THE LETTER OF CREDIT, BENEFICIARY HAS CONCURRENTLY PRESENTED ITS
SIGHT DRAFT DRAWN ON ISSUER IN THE AMOUNT OF

(         ($        )).

2. THIS DRAW IN THE AMOUNT OF                                          U.S.
DOLLARS ($        ) UNDER YOUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
[             ] REPRESENTS FUNDS DUE AND OWING TO US PURSUANT TO THE TERMS OF
THAT CERTAIN LEASE DATED                      BY AND BETWEEN (NAME OF
BENEFICIARY) AND MEDIVATION, INC. AND/OR ANY AMENDMENT TO SUCH LEASE OR ANY
OTHER AGREEMENT BETWEEN SUCH PARTIES RELATED TO SUCH LEASE.

 

DATED:

 

 

(NAME OF AUTHORIZED OFFICER OF BENEFICIARY), AS (TITLE OF AUTHORIZED OFFICER) OF
(NAME OF BENEFICIARY)

 

EXHIBIT C

4



--------------------------------------------------------------------------------

ANNEX C

TRANSFER FORM

            , 20    

Bank of America N.A.

1000 W. Temple Street, 7th Floor

Los Angeles, CA 90012-1514

Mail Code CA9-705-07-05

 

Re: Irrevocable Standby Letter of Credit No,

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

 

Name of Transferee

 

 

Address

By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee. The transferee shall
have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.

 

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

 

 

NAME OF TRANSFEROR

 

 

NAME OF AUTHORIZED SIGNER AND TITLE

 

 

AUTHORIZED SIGNATURE

 

NAME OF BANK

 

AUTHORIZED SIGNATURE AND TITLE

 

PHONE NUMBER

 

EXHIBIT C

5